10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RICHARD MATHIS, et al., Case No.: 2:07-cv-00628-APG-GWF
Plaintiffs Order Vacating Hearing and Denying

Pending Motions as Moot

V.
[ECF NOS. 508, 509]

COUNTY OF LYON, et al.,

 

Defendants
Based 0n the parties’ Joint Notice (ECF N0. 515), the hearing scheduled for Friday April
19, 2019 at 11:00 a.rn. is vacated The pending motions (ECF Nos. 508, 509) are denied as

m00t.

DATED this 10th day of April, 2019.
V/<_--

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

